DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erickson et al (WO 2017/074397).
	Erickson et al disclose a method of making a three-dimensional printed part by spreading a layer of build material, selectively applying a fusing agent and selectively applying an electronic agent (paragraphs 0012-0013).  The electronic agent can form an antistatic coating (paragraph 0014).  The electronic agent is an aqueous formulation (paragraph 0048).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2-4, 6-11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erickson et al (WO 2017/074397).      
Erickson et al is described above.  Erickson et al indicate that the build material can be polyamides, polyethylene terephthalates, polypropylene, poly carbonates, polyesters, thermoplastic polyurethanes and combinations thereof (paragraph 0019).  Erickson et al indicate that the fusing agent and electronic agent can be selective applied to the build material layer such that the agents are applied to separate portions of the layer, the same portion of the layer or not to a portion of the layer (paragraph 0099).  Erickson et al do not state that the article printed has a core, inner shell and outer shell or the amount of antistatic (electronic) agent in the composition, however, these features would have been obvious to one of ordinary skill in the art from routine optimization to achieve desired properties in the printed article based on the information contained in paragraph 0099 about the placement of the agents.






Allowable Subject Matter
Claims 5 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not suggest the transmission/absorption properties of the antistatic agent as indicated in claims 5 and 12 or that the agent contain the compounds listed in claims 13-14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bihari et al (2018/0371249; paragraphs 0122-0123) and Ramakrishnan et al (2021/0130604; paragraph 0034) disclose using antistatic agents in forming three-dimensional printed articles, however, the agent is mixed with the build material not selectively applied.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY LYNN F THEISEN whose telephone number is (571)272-1210.  The examiner can normally be reached on Monday through Thursday, 7:30 am- 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARY LYNN F THEISEN/            Primary Examiner, Art Unit 1743